UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 21, 2015 GULFMARK OFFSHORE, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-33607 76-0526032 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 842 W. Sam Houston Parkway North, Suite 400 Houston, Texas 77024 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (713) 963-9522 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
